                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Phillip Boney,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:17-cv-00633-RJC-DCK
                                      )
                 vs.                  )
                                      )
   NC Department of Public Safety,    )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 20, 2018 decision during a Motion Hearing.

                                               December 20, 2018
